         Case 2:20-cr-00256-MAK Document 29 Filed 11/19/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      : CRIMINAL ACTION
                                              :
                    v.                        : NO. 20-256-2
                                              :
XAVIER NOLLEY-HALL                            :


                                   MEMORANDUM
KEARNEY, J.                                                               November 19, 2020

       With the United States’ consent, Judge Wells set conditions of pretrial release for a

nineteen-year-old man arrested by the Federal Bureau of Investigation after he brazenly

burglarized a Philadelphia bank on May 31, 2020 as part of a group of men protesting

Minneapolis police conduct towards George Floyd in the national headlines. Granted release,

the first-time offender then turned around and violated several agreed release conditions

including traveling to Chester County to burglarize a large commercial hotel. Upon his second

arrest, the United States persuaded Judge Heffley to revoke his pretrial release in mid-August

2020. The Bureau of Prisons now holds him in the Federal Detention Center Philadelphia since

mid-August. He pled guilty to his federal crimes almost three weeks ago. He now seeks release

to his mother’s home pending our mid-March 2021 sentencing after he told officers he did not

live with his mother. He agrees to the same conditions set by Judge Wells along with home

confinement and psychological evaluation. We deny his request for release. We have no basis to

find conditions ensuring the safety of the community and his appearance at sentencing. We have

no basis to find COVID-19 mitigation will affect his health or impact preparing for his

sentencing hearing almost four months away.
         Case 2:20-cr-00256-MAK Document 29 Filed 11/19/20 Page 2 of 8




I.      Background

       Alongside a variety of peaceful protests and marches addressing concerns with police

conduct towards George Floyd in Minneapolis in May 2020, nineteen-year-old Xavier Nolley-

Hall and a group of men forcibly looted and burglarized a Wells Fargo Bank branch in

Philadelphia on May 31, 2020. 1 These men stole a forklift from a nearby Lowes store to remove

a Bank vault containing $104,000. 2

       We have no evidence Mr. Nolley-Hall had a longstanding plan for this criminal conduct;

he appears to have joined a group upset with the death of George Floyd in Minneapolis who

decided to distort protest into criminal conduct.     Mr. Nolley-Hall is a young man. Medical

professionals diagnosed Mr. Nolley-Hall years earlier with attention deficit hyperactivity

disorder and bipolar disorder. 3      He received counseling and medication to manage these

conditions. This treatment ended when Mr. Nolley-Hall became a teenager. 4

       Although Mr. Nolley-Hall has never before been convicted of a crime, Philadelphia

officers recognized him from their encounters with Mr. Nolley-Hall while on duty. 5 The Federal

Bureau of Investigation executed a search warrant on Mr. Nolley-Hall’s home and interviewed

him. 6 The search uncovered the clothes he wore on May 31, 2020 shown in the surveillance

photos and his cell phone. 7 Mr. Nolley-Hall admitted he entered the Bank intending to steal

money, but he did not succeed. He denied knowing Raphael Shaw, Mr. Nolley-Hall’s co-

defendant, but a later search of his phone revealed the two knew each other well. 8

       The Special Agent filed a criminal complaint detailing probable cause. The Federal

Bureau of Investigation arrested Mr. Nolley-Hall. With the United States’ consent, Judge Wells

released him on bond on July 10, 2020, on the agreed conditions he report to Pretrial Services as




                                                2
          Case 2:20-cr-00256-MAK Document 29 Filed 11/19/20 Page 3 of 8




directed, attend mental health services, and refrain from using narcotics or committing crimes

while on release. 9

       Two weeks later, the Special Agent learned Mr. Nolley-Hall attempted to burglarize the

Desmond Hotel in Chester County. 10 Hotel employees confronted him, and he returned the

money and left the hotel. 11 The police arrested Mr. Nolley-Hall. 12 Mr. Nolley-Hall gave the

local police several fake names, resisted arrest, tried to break the window of the police vehicle,

and banged his head against the plastic divider in the vehicle as they transported him to the

police station. 13 He also told the local arresting officers he did not have a home because he

decided he did not want to live with his mother anymore. 14

       Upon learning of this Chester County arrest, the United States petitioned to revoke his

release for violating the agreed conditions of release. 15 The United States argued, in addition to

committing another burglary while on release, Mr. Nolley-Hall failed to obtain mental health

treatment, smoked marijuana on a daily basis, refused to report to pretrial services, and refused to

provide pretrial services with his contact information. 16 Judge Heffley granted the United States’

motion to revoke Mr. Nolley-Hall’s release. 17 Mr. Nolley-Hall has remained incarcerated since

August 14, 2020 in the Federal Detention Center Philadelphia.

       On November 2, 2020, Mr. Nolley-Hall pled guilty to entering a bank with intent to

commit a felony and making a false statement to a federal agency. 18            We scheduled the

sentencing hearing for March 16, 2021. 19

II.     Analysis

       Mr. Nolley-Hall moves for presentence release without citing the specific Congressional

authority but explaining his three months in the Federal Detention Center taught him “difficult

lessons about the need to follow conditions established by the Court” and “he is eager to prove



                                                 3
         Case 2:20-cr-00256-MAK Document 29 Filed 11/19/20 Page 4 of 8




that he can do it this time, if given the chance.” 20 Mr. Nolley-Hall says he will live with his

mother upon release and will cooperate with mental health treatment take prescribed medication.

He also argues the COVID-19 outbreak in the last several days at the Federal Detention Center
                                                                                     21
Philadelphia presents a risk to his health further warranting presentence release.        Mr. Nolley-

Hall offers a series of conditions he claims will ensure the safety of the community. He agrees to

location monitoring at his mother’s home, no use of alcohol or drugs, and treatment with a

mental health professional. He agrees to participate in a psychological evaluation as we

discussed during his plea.

       A.      We deny Mr. Nolley-Hall’s motion for presentence release.

       We deny Mr. Nolley-Hall’s motion for presentence release as he has not shown by clear

and convincing evidence he is unlikely to flee and does not pose a danger to the community.

Congress, under 18 U.S.C. § 3143(a), mandates we must detain a person “found guilty of an

offense and who is awaiting imposition or execution of a sentence” unless we find by “clear and

convincing evidence that the person is not likely to flee or pose a danger to the safety of any

other person or the community if released.” Given Mr. Nolley-Hall’s conduct while on pretrial

release when he agreed to the conditions, we cannot find by “clear and convincing evidence” Mr.

Nolley-Hall is unlikely to flee or pose a danger to the community if released.

       Several facts lead us to find Mr. Nolley-Hall poses both a risk of flight and a danger to

the community. While released on bond for the same charges for which Mr. Nolley-Hall now

awaits sentencing, he committed another rather brazen burglary and failed to cooperate with the

conditions of release set by Judge Wells with the United States’ consent to allow him to avoid

pretrial detention. He refused to seek mental health treatment and continued using marijuana

daily. He failed to provide updated contact information to Pretrial Services and report to them as



                                                4
           Case 2:20-cr-00256-MAK Document 29 Filed 11/19/20 Page 5 of 8




ordered. When arrested, Mr. Nolley-Hall gave fake names to police officers, resisted arrest, and

attempted to break the window of a police patrol car.

         We appreciate Mr. Nolley-Hall’s repeated willingness to now honor conditions of

release. Judge Wells afforded him this same opportunity. He instead smoked marijuana every

day, burglarized a hotel in our District, and did not visit the mental health professional. While he

argues he will return to his mother’s house and would “cooperate with a home confinement

condition,” he told officers he did not want to live with his mother and preferred homelessness.

He offers no reason for us to now believe him other than the three months of detention since

Judge Heffley’s August 14, 2020 Order changed him. We would expect incarceration would

affect a first-time offender. But we have no ability to set conditions he could not violate given

his recent rejection of similar conditions. While a psychological evaluation is not available this

week under COVID-19 mitigation, we have no basis to find an evaluation will not be available in

sufficient time to allow us time to prepare for his sentencing hearing almost four months from

today.

         He plead guilty after admitted his crimes. Even if, as both he and the United States

presently assert, the Sentencing Commission recommends a sentence of ten to sixteen months in

custody, we are not presently near this range. While we may find grounds for a variance given

this first offense and based on findings from a psychological evaluation, we have no basis today

to release because he already served almost three months of the possible sentence in custody.

         B.    COVID-19 does not warrant pre-sentence release.

         Mr. Nolley-Hall argues we should consider the COVID-19 mitigation in the Federal

Detention Center. The COVID-19 pandemic does not impact our analysis as to Mr. Nolley-Hall.

We are not persuaded he is at risk from COVID-19 as an otherwise healthy young man.



                                                 5
         Case 2:20-cr-00256-MAK Document 29 Filed 11/19/20 Page 6 of 8




       Judges have considered the COVID-19 pandemic when deciding whether to grant an

“appeal from a release or detention order” under 18 U.S.C. §3145(c). 22 Congress in section 3145

provides, “A person subject to detention pursuant to section 3143(a)(2) or (b)(2), and who meets

the conditions of release set forth in section 3143(a)(1) or (b)(1), may be ordered released, under

appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person's detention would not be appropriate.” We consider whether the

petitioner has presented an “exceptional reason” why detention would be inappropriate in light of

the COVID-19 pandemic. 23 Judges consider factors including: “ (1) whether the petitioner has

been diagnosed with COVID-19 or is experiencing symptoms consistent with the disease; (2)

whether the petitioner is among the group of individuals that is at higher risk of

contracting COVID-19 based on age, preexisting medical condition, or some other specific

reason; (3) whether the petitioner has been directly exposed to COVID-19; (4) the physical space

in which the petitioner is detained, and how that physical space affects his risk of

contracting COVID-19; (5) the efforts that the prison has made to prevent or mitigate the harm

caused by COVID-19; and (6) any other relevant factors.” 24

       Section 3145 does not apply to Mr. Nolley-Hall. Mr. Nolley-Hall is detained under

section 3143(a)(1), not subsections (a)(2) or (b)(3). He does not meet the criteria for release

under section 3143(a)(1) because he recently demonstrated being a danger to the community

while on pretrial release with many of these same conditions. Even if he did present an

“exceptional reason,” he would not be eligible for release under Section 3145. And even if Mr.

Nolley-Hall met the criteria under section 3143(a)(1), he would not present an exceptional reason

for release. He is 19-years old. He does not present evidence of COVID-19 symptoms, and he

does not present evidence he is at heightened risk of infection due to an underlying condition.



                                                6
             Case 2:20-cr-00256-MAK Document 29 Filed 11/19/20 Page 7 of 8




While we do not intend to minimize the situation at the Federal Detention Center, the recent

mitigation steps do not constitute an exceptional reason to release a healthy 19-year-old who has

proven incapable of complying with our release orders.

III.       Conclusion

           We applaud Mr. Nolley-Hall’s understanding of the severity of his criminal conduct and

wish to leave prison claiming he learned his lesson. We trust he is receiving appropriate medical

treatment while incarcerated. But Mr. Nolley-Hall’s criminal conduct while given the benefit of

pretrial release in July and early August combined with no present risk to his health or other

extraordinary reason for release mandates Mr. Nolley-Hall remain in custody. His conduct while

on earlier release a few months ago cannot be dismissed as minimal. He ignored several release

conditions and burglarized a commercial hotel many miles from his home. We deny Mr. Nolley-

Hall’s motion for presentence release without prejudice.


1
    ECF Doc. No. 24 at 3-4.
2
    Id.
3
    ECF Doc. No. 27 at 2.
4
    Id.
5
    ECF Doc. No. 24 at 4.
6
    Id.
7
    Id.
8
    Id.
9
    ECF Doc. No. 9 at 4.
10
     Id.
11
     Id.
12
     Id.

                                                 7
             Case 2:20-cr-00256-MAK Document 29 Filed 11/19/20 Page 8 of 8




13
     Id. at 4-5.
14
     Id. at 4-5.
15
     Id. at 3.
16
     Id. at 5.
17
     ECF Doc. No. 10.
18
     ECF Doc. No. 25.
19
     ECF Doc. No. 26.
20
  ECF Doc. No. 27 at 3. Although Mr. Nolley-Hall does not specify the statute under which he
moves for release, we understand he seeks presentence release under 18 U.S.C. §3143(a). The
United States also references section 3143(a).
21
     ECF Doc. Nos. 26-27.
22
  See, e.g., United States v. Ortiz, No.18-134, 2020 WL 1904478, at *3 (M.D. Pa. Apr. 17,
2020).
23
     Ortiz, 2020 WL 1904478, at *3.
24
     Id.




                                             8
